UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4018


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DARRYL NICHOLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00063-CCB-1)


Submitted:   November 22, 2011              Decided:   January 6, 2012


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Clinton J. Fuchs, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryl      Nichols    appeals     the    180-month    armed   career

criminal sentence imposed by the district court following his

guilty plea to possession of ammunition by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (2006).                  On appeal, Nichols

primarily contends that the district court erred in designating

him   as   an   armed    career     criminal.         Nichols    also   asserts   a

conflict    between      the      Armed   Career      Criminal     Act’s   (ACCA)

mandatory minimum sentence and the general sentencing statute,

18 U.S.C. § 3553(a) (2006).          Finding no error, we affirm.

            Nichols first argues that the district court erred in

finding that his conviction for resisting arrest was a violent

felony for purposes of the ACCA.              Nichols’ argument, however, is

foreclosed by our decision in United States v. Jenkins, 631 F.3d

680, 685 (4th Cir. 2011) (holding that Maryland common law crime

of resisting arrest is crime of violence for purposes of career

offender enhancement). 1          It is axiomatic that “[a] panel of this

court cannot overrule, explicitly or implicitly, the precedent

set by a prior panel of this court.                  Only the Supreme Court or

      1
       Because “[t]he ACCA defines ‘violent felony’ in a manner
substantively identical to the definition of a ‘crime of
violence’ in [U.S. Sentencing Guidelines Manual] § 4B1.2,”
precedent defining either term applies with equal force to the
other term. United States v. Jarmon, 596 F.3d 228, 231 n.* (4th
Cir.), cert. denied, 131 S. Ct. 145 (2010).



                                          2
this court sitting en banc can do that.”                                  United States v.

Rivers,       595    F.3d     558,     564        n.3    (4th      Cir.     2010)   (internal

quotation marks omitted).                  Nothing in the Supreme Court’s recent

decision in Sykes v. United States, 131 S. Ct. 2267 (2011),

leads    us    to        conclude    that     Jenkins         is   no     longer    good   law.

Therefore,          we     conclude    that           the     district      court      properly

sentenced Nichols as an armed career criminal. 2

              Nichols also argues that the ACCA’s mandatory minimum

sentencing scheme conflicts with § 3553(a)’s mandate to “impose

a sentence sufficient, but not greater than necessary” in light

of that section’s enumerated purposes.                             The Sentencing Reform

Act, of which § 3553(a) is a part, provides that a defendant

should be sentenced in accordance with its provisions to achieve

the purposes of § 3553(a)(2) “[e]xcept as otherwise specifically

provided.”          18 U.S.C. § 3551(a) (2006).                    Every appellate court

to have authoritatively addressed this issue has concluded that

statutes setting out a mandatory minimum sentence fall within

the “[e]xcept as otherwise specifically provided” clause and do

not conflict with § 3553(a).                      See United States v. Luong, 627

F.3d 1306, 1312 (9th Cir. 2010), cert. denied, __ U.S. __, 80

U.S.L.W.      3185        (U.S.     Oct.     3,       2011)     (No.      10-10885);     United

     2
       Nichols does not dispute that he has two qualifying drug
offenses.



                                                  3
States v.     Sutton,     625    F.3d    526,    529    (8th    Cir.   2010);       United

States   v.     Grober,   624     F.3d    592,    611   (3d    Cir.    2010);       United

States v. Samas, 561 F.3d 108, 110-11 (2d Cir. 2009); United

States v. Franklin, 499 F.3d 578, 585 (6th Cir. 2007).

              Moreover, following the issuance of United States v.

Booker, 543 U.S. 220 (2005), the Supreme Court has reiterated

that, although the Guidelines are now advisory, “courts remain

bound by [statutory] mandatory minimum sentences.”                       Kimbrough v.

United States, 552 U.S. 85, 107 (2007); see United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005) (“Booker did nothing

to alter the rule that judges cannot depart below a statutorily

provided minimum sentence.              Except upon motion of the Government

on the basis of substantial assistance, a district court still

may not depart below a statutory minimum.”) (citing 18 U.S.C.

§ 3553(e) (2006)).          “Courts have uniformly rejected the claim

that § 3553(a)’s ‘no greater than necessary’ language authorizes

a    district    court    to     sentence       below   the    statutory      minimum.”

United States v. Cirilo-Muñoz, 582 F.3d 54, 55 (1st Cir. 2009)

(collecting      cases).          We     therefore      conclude       that    Nichols’

argument is meritless.

              Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral    argument       because      the   facts     and   legal




                                            4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                5